Exhibit 10.1



 

 

 

 

 

Circulating Fund Loan Contract

 

 

 

Bank of Ningbo

Circulating Fund Loan Contract

 

Code No: 05302LK20148092

 

 

Lender: Baizhang Branch, Bank of Ningbo

Borrower: Ningbo Keyuan Plastic Co., Ltd.

 

According to relevant laws, regulations and rules of People’s Republic of China,
Borrower, and Lender, after reaching agreement through negotiations, hereby
enter into this contract and Borrower, Lender herein shall abide by this
contract.

 

Article 1 Credit Matters

 

1.1 Lender shall agree to grant the loan to Borrower after examination according
to the application of Borrower, and the sort of loan is short-term (Rong Chu
Ying) loan .

 

1.2 The intended use of the loan is to purchase commodities . Borrower shall not
alter the intended use of loan confirmed hereto without Lender’s written
consent.

 

1.3 The currency type and amount of loan: Twenty Two Million U.S. Dollars ONLY
(in words)

 

1.4 The loan period is from August 28, 2014 to August 28, 20154.During the
period of contract, any lending date, or expiration date shall be prolonged into
the next banking day if the lending date or expiration date is not on banking
days.

 

1

 



 

1.5 In case that a lending date, amount of borrowing, the interest of loan and
expiration date hereto differs with that in the loan certificate, those of the
loan certificate and appendix hereto (if any) shall prevail. And Lender has no
objection towards it. The loan certificate is an indispensable part hereof.

 

1.6 Interest Rate and Readjustment

 

1.6.1 Interest Rate of Loan

 

1.6.1.1 The RMB Interest Rate: the benchmark interest rate shall accord to what
People’s Bank of China published of the same period and level,        /       
(increased/decreased) by       /         %. Hereby the annual interest rate is
      /     %. Hereby the conversion equation is that monthly interest rate=
annual interest rate/12, and daily interest rate= annual interest rate/360.

 

1.6.1.2 Foreign Currency Loan Rate:                       /                   .

 

1.6.2 Loan interest shall be calculated daily from the date when loan is
transferred into Borrower’s appointed account by Lender.

 

1.6.3 Before releasing the loan, in case of adjustment in benchmark interest
rate applicable to the loan under the contract, the new benchmark interest rate
shall apply and the new loan interest rate shall be recalculated according to
Clause 1.6.1 and applied to the contract.

 

1.6.4 After releasing the loan, In case that the adjustment of benchmark
interest rate is applicable to the loan herein and the period of loan is less
than one year (included one year), the loan interest shall be readjusted through
the measures below:

 

(1) Continue to carry out the interest rate recorded in the loan certificate,
and the interest rate shall not be calculated by period.

 

(2) New loan interest rate shall be confirmed and applied on condition that it
is readjusted       (monthly/quarterly) on the corresponding date in every
month/quarter (the last day of month/quarter In case that there is no
corresponding date) and according to the benchmark interest rate readjusted at
this time (In case that the interest rate has been readjusted for twice or more
than twice during the period, the last readjustment shall apply) and fluctuation
rate in Clause 1.6.1 hereto.

 

In case that the period of loan exceeds one year, the loan interest rate shall
be readjusted by measures __ below.

 

(1) Since January 1th of next year from the date of benchmark interest rate
readjustment, new loan interest rate shall be confirmed and applied in
accordance with the benchmark interest rate this time (In the even that
benchmark interest rate has been readjusted twice or more than twice in one
year, the last interest rate shall apply) and the fluctuation rate in Clause
1.6.1 hereto;

 

(2) New loan interest rate shall be confirmed and applied on condition that it
is readjusted ___ (monthly/quarterly/yearly) on the corresponding date in every
month/quarter/year (the last day of month/quarter/year In case that there is no
corresponding date) and according to the benchmark interest rate this time (In
case that the interest rate has been readjusted for twice or more than twice
during the period of Article herein, the last readjustment shall apply ) and
fluctuation rate in Clause 1.6.1 hereto;

 

2

 



 

(3) Continue to carry out the interest rate recorded in the loan certificate,
and the interest rate shall not be calculated by period;

 

(4) From the date when the benchmark interest rate is readjusted, new loan
interest rate shall be confirmed and applied in accordance with readjusted
benchmark interest rate this time and fluctuation rate in Clause 1.6.1 hereto;

 

(5) Other measures:
                                                                               ;



 



1.7 The type of interest settlement: ______(Monthly/quarterly/annually/finally
with principal clear). In case that interest settlement accords with
(Monthly/quarterly/annually), hereby the expiry date for interest is 20th in
(month/last month of quarter/last month of year) and the interest payment date
is the next day of the expiry date; when the loan becomes due, the interest
shall be paid with the principal.

 

1.8 Drawing Conditions. 

 

Unless Lender waives partially or wholly, or Borrower conforms to the following
conditions, Lender shall be entitled to reject the application of drawing from
Borrower.

 

1.8.1 The Lender continues to be legal and valid, and abide by the promises
hereto continually.

 

1.8.2 This contract has come into force and the guarantee contract hereof has
also come into force legally.

 

1.8.3 The obligations hereof have been fully fulfilled without defaults.

 

1.8.4 Materials used to loan and others have been provided in accordance with
the requirements of Lender.

 

1.9 Payment of Loan

 

1.9.1 The loan hereto shall be paid by measure NO.         

 

(1) Entrusted payment of Lender, i.e., Lender shall pay loan to the transaction
counterparty conformed to the intended use hereto through Borrower’s account in
accordance with the withdrawal application and payment entrustment by Borrower.

 

(2) Self payment of Borrower, i.e., after Lender pays the loan to Borrower
according to Borrower’s application to Borrower’s account, Borrower shall pay
the loan to the transaction counterparty conformed to the intended use hereto by
self.

(3)  
                                                                                                             

 

Lender can determine independently the payment of loan hereto in accordance with
relevant materials and laws, regulations provided by Borrower.

 

1.9.2 Borrower agrees that in the event of entrusted payment, Lender may
transfer the loan to the account of Borrower and transfer it to account of the
transaction counterparty directly from Borrower’s account.

 

Borrower shall not withdraw when the loan is in Borrower’s account. Moreover,
Borrower shall also be obliged to repay without Lender’s responsibility In case
that the fund is taken by coercive measures including but not limited to sealing
up and deduction.

 

3

 



 

1.9.3 Either Lender choose to entrusted payment or self-payment, it shall be
deemed that the Lender’s obligation of transferring the loan is fulfilled and
Lender shall repay the loan according to the terms hereof once the loan is
transferred into Borrower’s account according to its requirement. That’s to say
Borrower drew loan successfully hereto.

 

1.9.4 Borrower, choosing entrusted payment, shall provide contracts,
certificates and pay warrant relevant to loan, Lender will make formal
examination and consent to fulfill the obligation of transferring the loan.
Otherwise, Lender shall be entitled to reject to transfer loan to Borrower. For
self-payment, Borrower shall report payment of loan to Lender in each three
months and provide record of loan use, account information, payment document
according to Lender’s requirements for Lender to check. Otherwise, Lender shall
be entitled to exercise one or all rights in Clause 2.3 hereto.

 

1.9.5 In the case that conforms to self-payment, Lender consents to that
Borrower can withdraw loans at Lender’s counter or E-bank (if applicable), or by
other approach approved by Lender. Borrower agrees to conduct the drawing of
loan according to Lender’s requirement and confirmed the loans withdrawn at
Lender’s counter or E-bank or by other approach approved by Lender.

 

1.10 Account for fund return: Borrower shall open an account for fund return,
and the number of account is 53022027000000404 ; Borrower shall report the fund
information to Lender on time; Lender shall be entitled to withdraw the loan in
advance according to fund information.

 

1.11 Account for repayment: Borrower shall open an account with Lender, and the
number is 53022027000000404. Borrower shall deposit fund with interest fully
into repayment account and authorize Lender to deduct. In the event of any loan
principal or interest or other fees due, Borrower shall deposit money into the
repayment account on time and authorize Lender to deduct in anytime. If due to
the readjustment of the benchmark interest rate made by China People’s Bank in
same level and time, Borrower shall deposit repayment fully on time. Otherwise,
all consequences involved including but not limited to extra interest for
penalty and the adverse effect involved with Borrower’s credit record shall be
undertaken by Borrower, having no relation with Lender. In the event of any loss
report, freezing, stopping payment, or closing of the repayment account, or
request to change the repayment account by Borrower, Borrower shall conduct
alteration formalities from Lender. Before the alteration formalities come into
force, Borrower shall conduct repayment at Lender’s counter In case that the
fund in the former repayment account is insufficient for payment. In case that
Borrower fails to conduct an alteration formality or conduct repayment at
Lender’s counter thereby and consequently fails to pay the due principal and
interested and other fees fully in time, Borrower shall undertake the liability
for defaults.

 

Article Two Obligations and Rights of Lender

 

2.1 Lender shall be entitled to receive principal amount of loan, interest,
compound interest, extra interest for penalty in accordance with this contract
and certificates hereto or to do so in advance.

 

4

 



 

2.2 Lender shall be entitled to know information concerning Borrower’s
production and operation, financial operation, stock commodity and utilization
of loan, to inspect the use and management of the collateral, and to require
Borrower to provide authentic, complete financial statements such as document,
material and information monthly. Lender shall be also entitled to inquire,
print, keep and utilize Borrower’s basic information and credit record through
People’s Bank Credit System or other institute and system in accordance with
relevant regulations.

 

2.3 In case of any of the following situation, Lender shall be entitled to
identify Borrower’s all credits including but not limited to loan, discount,
bank acceptance bill, international trade finance, bank guarantee letter to
expire in advance and take measures below.(1) To terminate relevant contracts,
agreements, including but not limited in this contract in advance; (2) To cease
to transfer new loan to Borrower and declare the advanced expiry of the Contract
and withdraw all loans with interest and its expenses in advance; (3) To deduct
relevant funds from any Borrower’s account to repay loan, interest and other
fees; (4) To require Borrower to add another guarantee protection approved by
Lender; (5) To bring a case to court and to take property preservation measures
such as sealing up, freezing and deducting; (6) To take other property
preservation measures. All other branches of Bank of Ningbo shall be endowed
with the rights mentioned above for Borrower.

 

(1) Production halts, shutdown, dismissal, being takeover, cancellation of
registration, declaration of bankruptcy, suspension for internal rectification
of the Borrower, or cancelling or nullifying of its business license;

 

(2) Borrower conceals material facts involved with formulation of this contract
or provides fake materials, information cannot match the fact or materials
provided include fake information; Or provides fake report forms, certificates,
documents and materials during the valid period;

 

(3) Borrower fails to repay the loan and interest according to this contract and
relevant provisions hereto (including declaration of advanced expiry and the
repayment after expiry);

 

(4) Borrower fails to conform to intended use of loan settled hereto and
relevant certificates;

 

(5) Borrower fails to fulfill obligations agreed with Lender or a third party or
specified by laws and regulations;

 

(6) Disposal of any property by Borrower may influence or has influenced ability
to repay the Lender before clearing off loan and debts (including but not
limited in donating, moving , transferring and selling in bargain);

 

(7) The credit of Borrower is getting worse and its operation gets tough,
financial operation declines or exceeds the financial index set by Lender or
both parties hereto;

 

(8) Borrower fails to repay loan fund according to the mode agreed;

 

(9) Borrower gets involved in economic dispute or lawsuit or any property of
Borrower is taken by sealing up, freezing and deducting and other protection
measures;

 

5

 



 

(10) Borrower gets involved in crime and is charged, fined, or its legal
representative or major person in charge gets involved in crime and is detained,
arrested, treated by impulsive measures, sued, sentenced or fined;

 

(11) Borrower fails to fulfill any obligation hereto or of relevant certificates
or violates Clause and promises hereto or of relevant certificates;

 

(12) The guarantee contract becomes invalid or guarantor’s ability declines, or
price decrease of commodities guaranteed affects the creditor’s rights hereto;

 

(13) Guarantor violates the regulations of the Guarantee Contract;

 

(14) Any matter other than the matters mentioned above which may adversely
affect the repayment obligation by Borrower under the Contract as judged by the
Lender.

 

Lender shall be entitled to judge whether above cases appeared independently.

 

2.4 During the process of repayment, Lender shall be entitled to judge Borrower
has one or more cases mentioned below by independent judgment and take measures
as below: (1) To alter the payment of loan fund from self-payment into entrusted
payment (including partially entrusted payment); (2) To cease grant and pay the
loan fund;(3) To negotiate with Borrower to add conditions on granting and
payment.

(1) Borrower’s credit declines;

(2) Borrower’s main business is not profitable enough;

(3) Exceptions occurred during Borrower utilizing loan;

(4) ______________________________________

 

2.5 In case that Borrower fails to repay due debts (including advanced expiry)
such as principal of loan, interest, compound interest and penalty interest,
Lender shall be entitled to deduct corresponding amount to repay the debts from
any branch of Bank of Ningbo. In the even that Lender deducts unexpired fixed
deposit from Borrower’s account, interest shall be paid according to the
interest rate of current deposit published in bulletin at the paying date if it
is necessary to be wholly withdrawn in advance; if it is necessary to withdraw
part of unexpired deposit, interest of part deposit withdrawn shall be paid
according to the interest rate of current deposit published in bulletin at the
paying date and interest of the rest shall be paid according to the rate of
fixed deposit by period from the date of opening account to expiring day. The
loss from deduction shall be undertaken by Borrower. Borrower hereby irrevocably
authorizes Lender to deduct the amount mentioned above at any time.

 

2.6 In case that Borrower defaults Clause hereto or evades Lender’s supervision,
conceals essential fact involved with this contract or provides fake materials
and other violating behaviors, Lender shall be entitled to open violation
information or provide information for reminding repayment to News agent, Media
and public announcement, or bulletin to department concerned and to prosecute
responsibilities for violation of Borrower according to laws, regulations and
previsions hereto.

 



6

 

 

2.7 Lender shall be entitled to attend Borrower’s large amount financing, sale
of property and its merge, separation, reform of shareholding and bankruptcy
liquidation activities.

 

2.8 Borrower and mortgagor shall conduct legal formalities such as mortgage
registration, property insurance according to Lender’s requirements. These
formalities shall be continuously valid and Lender shall be entitled to request
to be the first holder to endow insurance fund and get relevant duplicate copy
of insurance contracts and certificates. Otherwise, Lender shall be entitled to
reject to provide loan hereto.

 

2.9 Lender shall be entitled to request Borrower’s account reconciliation on
time.

 

2.10 Under the prerequisite that Borrower and guarantor hereto fulfill
obligations herein and the obligations of the Guarantee Contract, Lender shall
grant the loan fund to Borrower according to this contract and provisions
hereto.

 

2.11 Lender shall be entitled to take measures in Article 2.3 hereto in case of
any matter that poses a threat to normal operation of the guarantor hereto or
seriously and adversely affects the guarantor’s capacity hereto, including but
not limited to production stop, shutdown, cancellation or revoking of
registration, bankruptcy, difficulties in operation, decline of financial
operation, legal representative or major person in charge getting involved in
any illegal activity, proceeding, or major economic dispute, or the property
thereof being frozen, deducted or treated with other property protection
measures, or the value decline of the collateral used for guarantee under the
Contract, or the same being frozen, deducted or treated with other property
protection measures, and that Borrower fails to provide guarantee according to
Lender’s requirements.

 

Article Three Borrower’s Promises

 

3.1 To provide authentic, complete and valid materials to Lender;

 

3.2 To cooperate with Lender to conduct loan repayment, post-loan management and
relevant check;

 

3.3 To avoid investing loan into fixed assets, equity, the production or
operation prohibited or restricted by competent authorities government, and not
to evade entrusted payments by Lender by breaking up the whole into parts;

 

3.4 Borrower promises to completely fulfill all obligations hereto.

 

Article Four Borrower’s Rights and Obligations

 

4.1 Borrower shall be entitled to get and utilize loan in accordance with this
contract and provisions in relevant certificates.

 

4.2 Borrower shall pay off principal of loan, interest, compound interest and
penalty interest as well as legal fares, costs of preservation, execution fees,
lawyer’s fees, travel expenses according to the Contract and relevant loan
certificates. Borrower hereby irrevocably authorizes Lender to make deduction
deduct according to Clause 2.5.

 

4.3 Borrower shall utilize loan without occupation and appropriation according
to provisions hereto.

 

4.4 Borrower shall provide to Lender authentic, complete financial reports and
other materials, information and actively cooperate with Lender for check of
operation, financial operation, and stock commodities according to provisions
hereto.

7

 



 

4.5 Borrower shall notice Lender in writing 30 days in advance, identify the
liability of repayment or make repayment in advance, and obtain a written
consent from Lender before conducting activities such as contracting, renting,
reform of shareholding, joint operation, merging, separating, joint venture,
reducing capital, transferring assets, investing abroad, substantially
increasing debt financing or applying to cease business, dismissal, bankruptcy
and other activities influential enough to alter debtor-creditor relationship or
the realization of Lender’s credit rights. Otherwise, Borrower shall not conduct
activities above.

 

4.6 Borrower shall notice Lender in writing within three days and provide
repayment measures in case of any matter other than those mentioned above that
poses a threat to normal operation or seriously and adversely affects Borrower’s
capacity to fulfill the repayment obligation under the contract, including but
not limited to all cases in Clause 2.3 hereto.

 

4.7 Before paying off the debts under the Contract, Borrower shall notice Lender
in writing and get Lender’s written consent before providing guarantee for a
third party’s debt or use its main property to set mortgage, pledge guarantee
that may influence Borrower’s capacity to repay debts hereto.

 

4.8 Borrower shall not surreptitiously withdraw or transfer funds or sell
properties at low price or as present or transfer shares without authorizations
to evade Lender’s debts or weaken its capacity to repay debts.

 

4.9 In case that Borrower alters its name, legal representative, legal address,
range of operation, contact way, contact number and so forth, Borrower shall
send a notice in written and documentary evidence concerning alteration
authorized by competent authorities to Lender within 5 days after the
alternation. Otherwise, all responsibilities and consequences thereof shall be
undertaken by Borrower.

 

4.10 Borrower shall provide other guaranteeing measures approved by Lender
within ten days in case that production stop, shutdown, cancellation or revoking
of registration, bankruptcy, or loss in operation of the Guarantor under the
contact causes loss of the guaranteeing capability for the debt under the
Contract in part or in full or the value of the collateral used for guarantee
under the Contract declines or is involved in a dispute of ownership.

 

4.11 Borrower is obliged to cooperate with Lender to check account.

 

4.12 Borrower shall undertake fares of lawyer service, insurance,
transportation, assessment, registration, custody, verification, notarization,
drawing, guarantee according to this contract and provisions hereto.

 

4.13 Borrower shall immediately sign for debt collection letter or documents of
debt collection from Lender directly or by mail, and give the receipt to Lender
or resend the receipt to Lender within three days after sign-off.

 

Article Five Guarantee of Loan

 

The guarantee type for the loan of this contract shall be Guarantee and Pledge,
and guarantee contract shall be signed up separately. The contract numbers are
0530213720148013, 0530213720148014, 053022720148002.

 

8

 



 

Article Six Default Liability

 

6.1 After the Contract cames into force, Parties hereto shall fulfill the
obligations and promises in provisions hereto. Any party fails to fulfill the
obligations and promises in provisions hereto in part or in full shall undertake
the default liability and compensate for the other party.

 

6.2 Lender shall compensate the damage caused by Lender’s default, to the extent
of direct damage, excluding indirect damage and expected damage.

 

6.3 In case that loan expires (including being declared to expire in advance)
and Borrower fails to repay principal of loan in accordance with provisions
hereto, Lender shall add extra interest rate amounting to 50 % of the loan rate
agreed in the Contract for penalty over the actual days after the expiry date on
the unpaid loan.

 

6.4 In case that Borrower fails to utilize loan on intended purpose, Lender
shall be entitled to add extra interest rate amounting to 80 % of the loan rate
agreed in the Contract for penalty over the actual days after the date that
Borrower uses the loan in a way breaching the Contract for the loan used
therewith.

 

6.5 In case that Borrower fails to repay the due interest, Lender shall be
entitled to add compound interest. In period of loan, compound interest shall be
added according to the rate and settlement under the Contract. In case that
Borrower fails to repay the due interest after the expiry date or to use the
loan on intended purpose, the compound interest shall be calculated and added
according to relevant rate and settlement corresponding to interest rate for
penalty.

 

6.6 In case that readjustment of loan interest rate occurs, interest rate for
penalty shall be readjusted on the basis of loan interest rate hereto according
to Article 6.3 and Article 6.4 and conform to the loan interest rate, calculated
by stages.

 

6.7 In case that Borrower intentionally conceals fake materials, information
relevant to crucial fact for formulating contract, Lender shall be entitled to
collect default penalty, amounting to 10% of the loan being released according
to provisions hereto.

 

6.8 Borrower shall undertake fares including but not limited to legal fare,
arbitration fees, costs of preservation, execution fees, lawyer’s fare, travel
expenses and other fares to realize creditor’s rights during the process of
Lender realizing its creditor’s rights.

 

6.9 In case that Borrower violates obligations hereto or the guarantor under the
Contract violates the obligations thereof, Borrower shall undertake default
liability hereto, and the Lender shall be entitled to recognize advanced expiry
of credits with Lender, including but not limited to loan, discount, bank
acceptance bill, international trade financing, bank guarantee letter and so
forth. Lender shall also be entitled to take all measures regulated in Article
2.3 hereto.

 

9

 



 

Article Seven Contract’s Coming into effect, Alteration, Assignment and
rescission

 

7.1 The contract shall go into effect after signed or sealed by responsible
persons of Borrower and Lender. And it will be terminated on the day that all
debits under the Contract has been paid off.

 

7.2 With the permission of Lender, Borrower can apply to repay in advance. At
the same time, Lender shall be entitled to collect      /       % of amount of
money paid in advance as corresponding penalty.

 

7.3 In case that Borrower request to renew loan time limit, Borrower shall send
a written application and guarantee’s written consent for extended guarantee to
Lender seven days before the expiry date of the loan term. After Lender’s
examination and singing a renewal agreement, the loan under the Contract can be
renewed.

 

7.4 After the Contract comes into force, any party hereto shall not alter or
cancel the Contract without authorization unless specified in the contract, laws
and regulations. In case that it is necessary to alter or cancel the contract,
both Parties hereto shall negotiate and reach an agreement in writing. Before
the written agreement is reached, all terms herein are valid.

 

7.5 Lender may transfer the right hereto to a third party without Borrower’s
consent. The transferring notice thereof may be sent through a written notice or
published on open media as an announcement.

 

7.6 Borrower shall not transfer any obligations under the Contract to a third
party without Lender’s permission.

 

Article Eight Dispute Settlement

 

8.1 Should any dispute happens in the process of performing the contract, all
parties hereto shall resolve them through consultations. If no settlement is
reached, both parties hereto shall follow Measure (1) below:

(1) Both parties hereto may file a lawsuit in the local People’s Court of the
place where Lender is located.

(2) Both parties hereto may file a lawsuit in the local People’s Court of the
place the Contract is signed.

(3) Hand in to                        Arbitration Commission for arbitration
according to valid Arbitration regulations at that time.

8.2 During the consultation or lawsuit, both Parties hereto shall continue to
fulfill the obligations hereto not involved. Neither of party shall evade
obligations under the Contract by excuses of consultation and lawsuit.

 

Article Nine Other Provisions

 

9.1 If part of terms under provisions hereto becomes invalid or canceled, it
shall not influence other term’s effect. Other terms are still valid.

 

9.2 Unless Borrower notices Lender in writing on alteration of address and
contact way below, any notice sent by Lender shall be regarded as being received
after three days according to the address and contact way below. The notice sent
on address and contact way below shall be regarded as immediate arrival.

Borrower’s Tel. No.: 86232933 and Fax No.: 86232618

Address: Qingshi Industrial Zone of Ningbo Economic and Technological
Development Zone

 

10

 



9.3 Headings hereto are only for referring conveniently, not a part of contract.
Any terms hereto shall not be interpreted, comprehended or effected and limited
by headings.

 

9.4 Unless agreed under the Contract or specified in relevant laws and
regulations, or expressly represented by the observant party in writing, no
action, omission, delay in action or other measures by the observant party shall
be deemed as waiving any right under the Contract in case Default Party violates
or default any provisions and obligations under the Contract at any time.

 

9.5 In case that any party hereto requests a notarization, representatives of
both parties hereto shall apply to notarization institution and make it clear
that the Contract is enforceable. Borrower shall undertake notarial fees and
acknowledge that the Contract is enforceable after notarization. If Borrower
fails to fulfill obligations under the Contract, Lender shall be legally apply
to People’s Court with jurisdiction for enforcement.

 

9.6 Lender shall undertake no responsibilities in case that the Contract cannot
be fully performed on account of alteration of laws, regulations and emergency
measure.

 

9.7 Matters have not settled in this contract shall be conducted according to
relevant provisions of laws, regulations, People’s Bank of China, China Banking
Regulatory Commission and Lender.

 

9.8 Supplementary terms:

 

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------





 

--------------------------------------------------------------------------------

 



Article Ten This contract shall be made in duplicate, having the same legal
effect.

 

Article Eleven This contract, supplemental agreements, certificates, Borrower’s
promises, entrusting letters of payment constitute the complete contract, of
which parts above may be formulated in paper, electronic manuscript and other
ways authorized by Lender.

 

Article Twelve Presentments and Statements

 

Lender has required Borrower to fully and completely understood the terms
hereto, particularly the terms in bold and made explanation for corresponding
terms as required by Borrower. Parties signing contract have fully and
completely understood the meanings and legal consequences of terms hereto.

 

Borrower hereby declares that the terms involving Borrower’s obligations and
disadvantages have been noticed and accepted.

(The Remainder of this Page Intentionally Left Blank)

 

11

 



 



 

Page of Signatures and seals for Circulating Fund Loan Contract:

 



 [image_1.jpg] [image_2.jpg] 

 

 







 

 

Lender (common seal/special contract seal):

 

Borrower (common seal):

[image_3.jpg]

    Legal Representative (Person in Charge) Legal Representative

Authorized Agent:

 

Authorized Agent:

 

 

 



 

 

Date of signing: August 28th, 2014

Place of signing: Bank of Ningbo

 

--------------------------------------------------------------------------------



